Exhibit 10.77
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     AMENDMENT NO. 3 dated as of June 22, 2010 (the “Amendment”) to the Second
Amended and Restated Credit, Security, Pledge and Guaranty and Agreement dated
as of July 25, 2008 (as amended, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”) among (i) LIONS GATE
ENTERTAINMENT INC., LIONS GATE UK LIMITED AND LIONS GATE AUSTRALIA PTY LIMITED,
as Borrowers (collectively, the “Borrowers”), (ii) the GUARANTORS referred to
herein, (iii) the LENDERS referred to therein (each, a “Lender,” and
collectively, the “Lenders”) (iv) JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Issuing Bank and
(v) WACHOVIA BANK, N.A., as Syndication Agent.
     The Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, to amend the Credit Agreement as set forth herein.
     Therefore, the parties hereto hereby agree as follows:
     1. Defined Terms. All terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
     2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as of the Effective Date (as defined below) as follows:
          (a) The definition of “Change in Control” in Article 1 of the Credit
Agreement is hereby amended by deleting the figure “20%” in the fourth line
thereof and replacing it with the following figure “50%”.
          (b) The definition of “Change in Management” in Article 1 of the
Credit Agreement is hereby amended by deleting the words “any three of (i) Jon
Feltheimer, (ii) Michael Burns, (iii) Joseph Drake or (iv) Steven Beeks” in the
first two lines thereof and replacing them with the following:
“either (i) both Jon Feltheimer and Michael Burns or (ii) all four of Joseph
Drake, Steven Beeks, Kevin Beggs and Michael Paseornek”.
     3. Conditions to Effectiveness. The provisions of Section 2 of this
Amendment shall not become effective until the date upon which all of the
following conditions precedent have been satisfied (such date, the “Effective
Date”):
          (a) the Administrative Agent shall have received counterparts of this
Amendment which, when taken together, bear the signatures of the Borrowers, each
of the Guarantors and each of the Required Lenders;
          (b) the Administrative Agent shall have received from the Borrowers
(for the benefit of each Lender that has executed and delivered to the
Administrative Agent a counterpart to this Amendment at or prior to 5:00pm (New
York City time) on June 23, 2010) an amount equal to 0.08% of each such
consenting Lender’s Commitment (the “Amendment Fee”);

 



--------------------------------------------------------------------------------



 



          (c) the payment of all fees and expenses (including, without
limitation, fees and disbursements of counsel and consultants retained by the
Administrative Agent) due and payable by any Credit Party to the Administrative
Agent and/or the Lenders pursuant to the Credit Agreement or any other
Fundamental Document; and
          (d) all legal matters incident to this Amendment shall be satisfactory
to Morgan, Lewis & Bockius LLP, counsel for the Administrative Agent.
     4. Representations and Warranties. Each Credit Party represents and
warrants that:
          (a) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);
and
          (b) after giving effect to this Amendment, no Default or Event of
Default will have occurred and be continuing on and as of the date hereof.
     5. Fundamental Document. The parties acknowledge that this Amendment is a
Fundamental Document.
     6. Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement (as previously amended) shall continue in full force and effect in
accordance with the provisions thereof on the date hereof. As used in the Credit
Agreement, the terms “Agreement,” “this Agreement,” “this Credit Agreement,”
“herein,” “hereafter,” “hereto,” “hereof” and words of similar import shall
mean, unless the context otherwise requires, the Credit Agreement as amended by
this Amendment. This Amendment shall not be construed as extending to any other
matter, similar or dissimilar, or entitling the Credit Parties to any future
amendments regarding similar matters or otherwise.
     7. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.
     9. Expenses. The Borrowers agree to pay all out-of-pocket expenses incurred
by the Administrative Agent in connection with the preparation, enforcement,
waiver or modification, execution and delivery of this Amendment, including, but
not limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent.
     10. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.
[Signatures Begin on Next Page]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

            BORROWERS:

LIONS GATE ENTERTAINMENT INC.

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
LIONS GATE UK LIMITED (formerly Redbus Film Distribution Limited)

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
LIONS GATE AUSTRALIA PTY LIMITED

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:        

[Signature Page to Amendment No. 3]

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

100 PLUS PRODUCTIONS, INC.
ALL ABOUT US PRODUCTIONS INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
BABE RUTHLESS PRODUCTIONS, LLC
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BD OPTICAL MEDIA, INC.
BLITZ DISTRIBUTION LIMITED
BLITZ FILMS LIMITED
BLUE MOUNTAIN STATE PRODUCTIONS CORP.
BURROWERS PRODUCTIONS INC.
CORNFIELD PRODUCTIONS, LLC
CRASH TELEVISION PRODUCTIONS INC.
CRASH 2 TELEVISION PRODUCTIONS INC.
CUPID PRODUCTIONS INC.
DANCING ELK PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.
DEBMAR MERCURY INTERNATIONAL LIMITED (UK)
DEBMAR/MERCURY LLC
DEBMAR/MERCURY (WW) PRODUCTIONS, LLC
DEBMAR STUDIOS INC.
DJM SERVICES INC.
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
FEAR ITSELF PRODUCTIONS CORP.
FILM HOLDINGS CO.
FIVE DAYS PRODUCTIONS CORP.
GC FILMS, INC.
GC SHORT FILMS, INC.
HEART FRANK, INC.
HIGHER POST, LLC
HORSEMEN PRODUCTIONS, LLC
INVISIBLE CASTING INC.
ISH PROJECTS, LLC
ISH TELEVISION DEVELOPMENT, LLC
IWC PRODUCTIONS, LLC
JV1 ISH, LLC
KILL PIT PRODUCTIONS INC.
LANDSCAPE ENTERTAINMENT CORP.
LG HORROR CHANNEL HOLDINGS LLC
LG PICTURES INC.
LIONS GATE ENTERTAINMENT CORP.
LIONS GATE FILMS INC.
           

[Signature Page to Amendment No. 3]

 



--------------------------------------------------------------------------------



 



            LIONS GATE FILMS OF PUERTO RICO
LIONS GATE FILMS PRODUCTIONS CORP./
     PRODUCTIONS FILMS LIONS GATE S.A.R.F.
LIONS GATE HOME ENTERTAINMENT UK LIMITED
LIONS GATE INDIA, INC.
LIONS GATE MANDATE FINANCING VEHICLE, INC.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC INC.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE ONLINE SHOP INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE PICTURES UK LIMITED
LIONS GATE RECORDS, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LIONS GATE X PRODUCTIONS LLC
LUCKY 7 PRODUCTIONS CORP.
MANDATE FILMS, LLC
MANDATE INTERNATIONAL, LLC
MANDATE PICTURES LLC
MOTHER PRODUCTIONS CORP.
MQP, LLC
NEXT PRODUCTION INC.
NGC FILMS, INC.
NURSE PRODUCTIONS, INC.
PEARL RIVER HOLDINGS CORP.
PGH PRODUCTIONS, INC.
PLANETARY PRODUCTIONS, LLC
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PRODUCTION MANAGEMENT INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
R & B PRODUCTIONS, INC.
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
SKILLPA PRODUCTIONS, LLC
SS3 PRODUCTIONS, INC.
TALK PRODUCTIONS CORP.
TED PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TOUCH PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDE KINGDOM PRODUCTIONS CORP.
           

[Signature Page to Amendment No. 3]

 



--------------------------------------------------------------------------------



 



              WILDFIRE PRODUCTIONS INC.
WILDFIRE 2 PRODUCTIONS INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.
      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
BLAIR WITCH FILM PARTNERS LTD.       By:   Artisan Filmed Productions Inc.      
Its:   General Partner          By:   /s/ Wayne Levin         Name:   Wayne
Levin        Title:        

[Signature Page to Amendment No. 3]

 



--------------------------------------------------------------------------------



 



            LENDERS:

JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent

      By:   /s/ Kin W. Cheng         Name:   Kin W. Cheng        Title:   Vice
President        J.P. MORGAN EUROPE LTD, as UK Lender

      By:   /s/ Kin W. Cheng         Name:   Kin W. Cheng        Title:   Vice
President        WACHOVIA BANK, N.A.
individually and as Syndication Agent

      By:   /s/ Christine P. Ball         Name:   Christine P. Ball       
Title:   Senior Vice President        CITIBANK, N.A.

      By:   /s/ Thomas P, Garry, Jr.         Name:   Thomas P, Garry, Jr.       
Title:   Sr. Vice President        HSBC BANK USA, NATIONAL ASSOCIATION

      By:   /s/ Christian A. Bowers         Name:   Christian A. Bowers       
Title:   Senior Vice President        UNION BANK, N.A.

      By:   /s/ Brian Stearns         Name:   Brian Stearns        Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION

      By:   /s/ Jodi Chong         Name:   Jodi Chong        Title:   Assistant
Vice President     

[Signature Page to Amendment No. 3]

 



--------------------------------------------------------------------------------



 



            CITY NATIONAL BANK

      By:   /s/ Norman B. Starr         Name:   Norman B. Starr        Title:  
Senior Vice President        FIRST BANK

      By:   /s/ David C. Walker         Name:   David C. Walker        Title:  
Vice President        CALIFORNIA BANK & TRUST

      By:   /s/ Robert F. Edmonds         Name:   Robert F. Edmonds       
Title:   SVP        ISRAEL DISCOUNT BANK OF NEW YORK

      By:   /s/ Michael Paul         Name:   Michael Paul        Title:   First
Vice President        NATIXIS

      By:   /s/ Peter van Tudler         Name:   Peter van Tulder       
Title:   Managing Director        MANUFACTURERS BANK

      By:   /s/ Maureen Kelly         Name:   Maureen Kelly        Title:   Vice
President        CITY NATIONAL BANK, a national banking association (“CNB”) as
acquirer of certain assets from the Federal Deposit Insurance Corporation acting
as receiver of Imperial Capital Bank

      By:   /s/ Norman B. Starr         Name:   Norman B. Starr        Title:  
Senior Vice President     

[Signature Page to Amendment No. 3]

 